Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 1 of 12 PageID#   1
                                                                   N CP£\ COURT
                                                                                            I ll-CL




                                                                                CLERK, U.S. DISTRICT COURT
                                                                                       NORFOLK. VA
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Norfolk Division


 UNITED STATES OF AMERICA                           UNDERSEAL


             V.                                     No.2:19CR_

 RICHARD YAW DORPE,a/k/a "Jerry                     18 U.S.C.§ 1343
 Linus," or "Jerry Nils",                           Wire Fraud
                                                    (Counts 1-19)
               Defendant.
                                                    18 U.S.C.§ 1341
                                                    Mail Fraud
                                                    (Counts 20-21)

                                                    18 U.S.C.§ 981(a)(1)(C)
                                                    Forfeiture


                            April 2019 Term - at Norfolk, Virginia

                                        INDICTMENT


THE GRAND JURY CHARGES THAT:


       Unless otherwise specified, at all times relevant to this Indictment:

                                 GENERAL ALLEGATIONS


        1.     Victim E.F. maintained a residence in Chesapeake, Virginia, within the Eastern

District of Virginia.

       2.      Richard Yaw DORPE is a thirty-six year-old, African male who lives in the

country of Ghana.

       3.      Beginning on a date unknown, but believed to be in or about August 2016,and

continuing through the present day,in the Eastern District of Virginia and elsewhere, the

defendant, RICHARD YAW DORPE,devised, and intended to devise, a scheme and artifice to

defraud and fraudulently obtain money and property by means of materially false and fraudulent
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 2 of 12 PageID# 2




pretenses, representations, and promises from E.F., and others known and unknown to the grand

jury.

                                PURPOSE OF THE SCHEME


        4.      The purpose of DORPE's scheme and artifice to defraud was for the defendant to

obtain money and property to which he was not entitled by leveraging a romantic relationship

with E.F.


                                    MANNER AND MEANS


        5.      The manner and means by which DORPE carried out the scheme and artifice to

defraud included, but were not limited to, the following:

        6.      In or about August or September 2016, E.F. created an account on Ourtime, an

online dating website providing single individuals over the age offifty a platform to meet and

develop romantic relationships. E.F. could search locally and regionally for potential matches.

E.F. connected with DORPE beginning on a date unknown, but at least by the beginning of

October 2016.


        7.      DORPE falsely portrayed himself as "Jerry Linus," or "Jerry Nils" on Ourtime.

On his Ourtime profile, DORPE listed his hometown as Virginia Beach. DORPE told E.F. that

he was bom in Norway, but that he moved to Virginia Beach for a fresh start following the death

of his wife. In truth and fact, this was not tme.

        8.      DORPE and E.F. began communicating with each other via telephone calls, text

messages and emails using communication platforms such as Google Hangouts and WhatsApp.

DORPE called E.F. using an area code that E.F. recognized as originating from Northem
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 3 of 12 PageID# 3




Virginia. In truth and in fact, this was not true; DORPE was calling E.F. from a location outside

ofthe United States.


        9.      DORPE portrayed himself as a jeweler, telling E.F. that his recently-deceased

wife had also worked in the family's jewelry business. In truth and in fact, this was not true.

        10.     From his Ourtime profile and subsequent conversations with E.F., DORPE led her

to believe that he was a fifty-seven year-old, balding, Caucasian male. In truth and in fact, this

was not true.


        11.     DORPE and E.F.'s online communications quickly turned romantic and they

began an online, long-distance relationship, sending romantic messages to each other daily.

        12.     In mid-October 2016, DORPE told E.F. that his laptop broke and that the

malfimctioning computer prevented him from purchasing gold for his business. In truth and in

fact, this was not true.

        13.     On or about October 17, 2016, E.F. spent approximately $2,947.42 and

purchased:

                a.         a 15-inch MacBook Pro for $1,999.99

                b.         a 64 GB Ultra USB 3.0 Flash Drive for $59.99

                c.         an Apple Watch for $299.00

                d.         a Belkin Apple Watch Screenforce for $24.99

                e.         Applecare for Apple Watch for $49.00

                f.         Applecare for 15-inch Macbook Pro for $349.00
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 4 of 12 PageID# 4




        14.    On or about October 17, 2016, E.F. sent the aforementioned items via FedEx

International Priority Mail, to an individual named "Richard Yaw DORPE"at the address he

provided in Accra, Ghana, West Africa.

        15.    In September/early October 2016,the exact date unknown, DORPE told E.F. he

was in Australia scouting for gold for his jewelry business. In mid-October, the exact date

unknown,DORPE claimed to learn that gold prices were better in Ghana. He told E.F. that he

was flying from Australia to Ghana and sent a picture ofa Caucasian male sitting in an aircraft to

E.F. In truth and in fact, that was not true.

        16.    On or about October 16, 2016, DORPE sent E.F. an alleged picture of himself

scouting for gold after arriving in Ghana. In truth and in fact, this was not an actual picture of

DORPE.


        17.    Sometime in October 2016, DORPE told E.F. that he needed $200,000 to

purchase gold bars for his business, but that he lacked the funds. DORPE claimed to

immediately need $100,000 for a deposit toward the purchase ofthe gold, with the balance paid

in installments. DORPE promised to repay E.F. upon his imminent return to Virginia Beach,

which he claimed would coincide with Thanksgiving 2016. In truth and in fact, this was not

true.


        18.    Beginning in late October 2016, E.F. transferred funds in small installments, via

wire, to DORPE using Westem Union and MoneyGram. E.F. also transferred funds from her

personal bank account,located in Chesapeake, Virginia, to an account designated by DORPE

located in Accra, Ghana.
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 5 of 12 PageID# 5




         19.   On or about November 15, 2016, DORPE sent E.F. flowers to her home in

Chesapeake, Virginia, claiming that it was for his(DORPE's)birthday. The message

accompanying the flowers read,"DO YOU KNOW HOW MUCH I LOVE YOU? I LOVE YOU

MORE THAN THE HEAVEN,MORE THAN THE STARS. YOUR BEAUTY IS GREATER

THAN ONE THOUSAND RED ROSES. JERRY"


       20.     In or about mid-November 2016, the exact date unknown,DORPE told E.F. that

he needed nice clothes to travel from Ghana to London. E.F. sent DORPE clothes, a watch, and

a ring. Specifically, DORPE caused E.F. to purchase and send the following items to him in

Ghana:


               a.      A pair ofNike Air Max Ltd Sneakers for $120.00 on November 20,2016

               b.      A track jacket for $75.00 on November 20, 2016

               c.      New Balance 501 Rediant sneakers for $70.00 on November 20,2016

               d.      Various clothing items from JCPenney for a total purchase price of

                      $164.25 on November 20, 2016

               e.      Additional items from Foot Locker for $386.90 on November 20,2016

               f.      Briefs from JCPenney for $55.12 on November 20,2016

               g.     Puma Suede Classic Sneakers for $68.88 on November 23, 2016

               h.      Three $50.00 ITunes gift cards for a total purchase price of$150.00 on

                       December 28,2016

       21.     E.F. sent the sneakers and other items on or about November 23, 2016, via FedEx

International Priority Mail.
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 6 of 12 PageID# 6




       22.     As the scheme continued, DORPE caused B.F. to feel inadequate for not

understanding, from prior conversations, that the initial $100,000 payment that she made in

November was only credited toward registering the gold, DORPE still needed an additional

$100,000 for the down payment. In truth and in fact, this was not true.

       23.    Thinking she was paying the outstanding balance needed for the purchase of gold,

on December 28, 2016, E.F., via a wire transfer from her bank located in Chesapeake, Virginia,

sent $105,000 to an account designated by DORPE located in Accra, Ghana.

       24.    In January 2017, DORPE told E.F. that he was en route to the United States with

the gold and that he was traveling through the United Kingdom. While allegedly in the United

Kingdom,DORPE told E.F. that he needed an additional $100,000 for the gold to clear customs

and to pay the remaining amount owed on the gold. In truth and in fact, this was not true.

       25.    On January 5, 2017, E.F. sent $105,000, via a wire transfer from her bank located

in Chesapeake, Virginia, to an account designated by DORPE located in the United Kingdom.

       26.    On some date in late January, 2017, E.F. realized that she had been the victim of

fraud. DORPE, who had promised to visit E.F. in the United States following his alleged

recovery from Malaria, never materialized.

       27.    At some point following E.F.'s realization, the exact date being unknown,

DORPE initiated a videoconference call with E.F., explaining that she had been communicating

with him throughout the duration oftheir "relationship." DORPE revealed himselfto be a

thirty-six year-old African man with the tribal name "Yaw." When E.F. asked for proofthat she

had been communicating with him,"Yaw"left the videoconference and returned wearing the

clothes, ring, and watch E.F. had previously sent to DORPE.


                                               6
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 7 of 12 PageID# 7




       28.    In furtherance ofthe scheme,DORPE caused the submission of wire

transmissions in interstate commerce.


       29.    In furtherance ofthe scheme, DORPE also caused interstate mailings.
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 8 of 12 PageID# 8




                            COUNTS ONE THROUGH NINETEEN
                                           (Wire Fraud)

        1.      Paragraphs 1 through 29 ofthe General Allegations section ofthis Indictment are

incorporated by reference as though fully set forth herein.

        2.      On or about the dates listed below, in the Eastern District of Virginia and

elsewhere, DORPE,for the purpose ofexecuting the above-described scheme and artifice to

defraud and to fraudulently obtain money and property by means of materially false and

fraudulent pretenses, representations, and promises, and attempting to do so, did knowingly

transmit and cause to be transmitted, by means of a wire communication in interstate commerce,

certain writings, signs, signals, pictures, and sounds, each transmission being a separate count of

this Indictment as indicated:


 Count         Date                          Description                             Amount
    1        10/25/2016   DORPE caused E.F. to transfer funds via                   $2,999.00
                          MoneyGram from Virginia to Ghana
    2        10/29/2016   DORPE caused E.F. to transfer funds via                    $900.00
                          Western Union from Chesapeake, VA to Ghana
    3        10/31/2016   DORPE caused E.F. to transfer funds via                    $900.00
                          Western Union from Chesapeake, VA to Ghana
    4        11/01/2016   DORPE caused E.F. to transfer ftinds via                   $900.00
                          Western Union from Chesapeake, VA to Ghana
    5        11/02/2016   DORPE caused E.F. to transfer funds from her             $20,000.00
                          personal bank accovmt located in Chesapeake,
                          VA to Rove Realty CO,LLC located in Ghana,
                          Africa
    6        11/07/2016   DORPE caused E.F. to transfer funds via                   $1,500.00
                          Western Union from Food Lion #1204 in
                          Chesapeake, VA to Ghana
    7        11/07/2016   DORPE caused E.F. to transfer funds via                   $1,500.00
                          Western Union from Rite Aid #11255 in
                          Chesapeake, VA to Ghana
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 9 of 12 PageID# 9




   8       11/07/2016    DORPE caused E.F. to transfer funds from her      $20,000.00
                         personal bank account located in Chesapeake,
                         VA to Rove Realty CO,LLC located in Ghana,
                         Afiica
   9       11/08/2016    DORPE caused E.F. to transfer funds via            $1,500.00
                         Western Union from Harris Teeter #176 in
                         Chesapeake, VA to Ghana
  10       11/08/2016    DORPE caused E.F. to transfer funds via            $1,500.00
                         Western Union from Food Lion #642 in
                         Chesapeake, VA to Ghana
  11       11/09/2016    DORPE caused E.F. to transfer funds via            $1,500.00
                         Western Union from Food Lion #1204 in
                         Chesapeake, VA to Ghana
  12       11/09/2016    DORPE caused E.F. to transfer funds via            $1,500.00 .
                         Western Union from Food Lion #1204 in
                         Chesapeake, VA to Ghana
  13       11/10/2016    DORPE caused E.F. to transfer fimds via            $1,000.00
                         Western Union from Chesapeake, VA to Ghana
  14       11/19/2016    DORPE caused E.F. to transfer funds via            $2,000.00
                         Western Union from Chesapeake, VA to Ghana
  15       11/19/2016    DORPE caused E.F. to transfer funds via            $2,115.00
                         Western Union from Chesapeake, VA to Ghana
  16       11/21/2016    DORPE caused E.F. to transfer funds from her      $40,000.00
                         personal bank account located in Chesapeake,
                         VA to Rove Realty CO,LLC located in Ghana,
                         Africa
  17       12/28/2016    DORPE caused E.F. to transfer funds from her      $105,000.00
                         personal bank account located in Chesapeake,
                         VA to Rove Realty CO,LLC located in Ghana,
                         Africa
  18        1/05/2017    DORPE caused E.F. to transfer funds from her      $105,000.00
                         personal bank account located in Chesapeake,
                         VA to Barclay's Bank,located in the United
                         Kingdom
  19        2/07/2017    DORPE caused E.F. to transfer funds from her       $3,000.00
                         personal bank account located in Chesapeake,
                         VA to Stanic Bank located in Ghana, Africa

       (All in violation of Title 18, United States Code, Section 1343.)
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 10 of 12 PageID# 10




                       COUNTS TWENTY THROUGH TWENTY-ONE
                                           (Mail Fraud)

         1.     Paragraphs 1 through 29 ofthe General Allegations section ofthis Indictment are

incorporated by reference as though fully set forth herein.

         2,     On or about the dates set forth below,in the Eastern District of Virginia and

elsewhere,for the purpose of executing the above-described scheme and artifice to defraud and

for obtaining money and property by means of materially false and fraudulent pretenses,

representations and promises, and attempting to do so,the defendant RICHARD YAW DORPE

knowingly caused to be delivered by U.S. mail and any private and commercial interstate carrier

any matter and thing whatever according to the direction thereon, and at the place at which it was

directed to be delivered by the person to whom it was addressed, the following matters:

  Count            Date                                       Description
    20          10/17/2016       FedEx Intemational Priority Mail containing a 15-inch MacBook
                                 Pro 15, a 64 GB Ultra USB 3.0 Flash Drive, an Apple Watch, a
                                 Belkin Apple Watch Screenforce, Applecare for Apple Watch,
                                 and Applecare for 15-inch Macbook Pro
    21          11/23/2016       FedEx Intemational Priority Mail containing Nike shoes and
                                 other clothing items

         (All in violation of Title 18, United States Code, Section 1341.)




                                                 10
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 11 of 12 PageID# 11




                                           FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:


        1.      The defendant, if convicted ofany ofthe violations alleged in this indictment,

shall forfeit to the United States, as part ofthe sentencing pursuant to Federal Rule of Criminal

Procedure 32.2, any property, real or personal, which constitutes or is derived from proceeds

traceable to the violation.


       2.       If any property that is subject to forfeiture above, as a result of any act or

omission ofthe defendant,(a)cannot be located upon the exercise ofdue diligence,(b)has been

transferred to, sold to, or deposited with a third party,(c) has been placed beyond the jurisdiction

ofthe Court,(d)has been substantially diminished in value, or(e) has been commingled with

other property that cannot be divided without difficulty, it is the intention ofthe United States to

seek forfeiture of any other property ofthe defendant, as subject to forfeiture under Title 21,

United States Code, Section 853(p).

    3. The property subject to forfeiture includes, but is not limited to:

             a. A sum of money not less than $312,814 in U.S. currency, representing the amount
                ofproceeds the defendant obtained as a result ofthe violations alleged herein.

             b. Rove Realtors Co Limited, Account number: 0082060000611 at FBN Ghana
                Limited(INCEGHACXXX)Meridian House, 233 Accra, Ghana.

             c. Nii Nueh Odonkor, Account number: 0121002235301, Stanic Bank Ghana
                Limited, Valco Trust House, Accra, Ghana

       (Pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
States Code, Section 2461(c).)




                                                  11
Case 2:19-cr-00053-AWA-RJK Document 1 Filed 04/03/19 Page 12 of 12 PageID# 12




                                                         • ,the onj'K);iJ
                                              A TRUE BILL.                  oifhisL^ovemineni
                                                                                   pa>;c has beenAct
                                                                                                  fiied
                                                                -      sccii m ilic Cierk's Office.


                                              FORBPBRSON


      G.ZACHARY TERWILLIGER
      UNITED STATES ATTORNEY




By:
      EUzabet
      Assistant United States Attorney




                                         12
